         Case 1:20-cv-10284-DPW Document 26 Filed 08/28/20 Page 1 of 3




                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF MASSACHUSETTS


 JOHN BAKER, individually and on behalf of
 all others similarly situated,

                        Plaintiff,                     Case No. 1:20-cv-10284-DPW

 v.
                                                       NOTICE OF SETTLEMENT
 PALMCO ADMINISTRATION, LLC d/b/a
 INDRA ENERGY, a New York limited
 liability company, PALMCO POWER PA,
 LLC d/b/a INDRA ENERGY, a
 Pennsylvania limited liability company, and
 PALMCO ENERGY PA, LLC d/b/a
 INDRA ENERGY, a Pennsylvania limited
 liability company, PALMCO ENERGY MA,
 LLC d/b/a INDRA ENERGY, a
 Massachusetts limited liability company,
 PALMCO POWER MA, LLC d/b/a
 INDRA ENERGY, a Massachusetts limited
 liability company,

                        Defendants.




       Plaintiff Baker hereby provides notice that the Parties have reached a settlement in this

case and states as follows:

       1. Plaintiff filed the instant case alleging violations of the Telephone Consumer

           Protection Act, 47 U.S.C. § 227 et seq. (“TCPA”). (See Dkt. 1.)

       2. Plaintiff and Defendants have engaged in settlement discussions and have reached

           an agreement to resolve the individual claims brought by Plaintiff. The claims of

           any putative, unidentified class members will be dismissed without prejudice while

           Plaintiff’s claims will be dismissed with prejudice.

The Parties are presently working to finalize a settlement agreement and believe a Stipulation of

Dismissal will be filed within thirty (30) days.



                                                   1
        Case 1:20-cv-10284-DPW Document 26 Filed 08/28/20 Page 2 of 3




                                          Respectfully Submitted,


                                   Respectfully submitted,

Dated: August 28, 2020             JOHN BAKER individually and on behalf of all
                                   others similarly situated,


                                   By: _/s/      Patrick H. Peluso
                                          One of Plaintiff’s Attorneys

                                   J. Steven Foley
                                   Law Office of J. Steven Foley
                                   100 Pleasant Street #100
                                   Worcester, Massachusetts 01609
                                   Telephone: 508-754-1042
                                   Facsimile: 508-739-4051

                                   Steven L. Woodrow*
                                   swoodrow@woodrowpeluso.com
                                   Patrick H. Peluso*
                                   ppeluso@woodrowpeluso.com
                                   Stephen A. Klein*
                                   sklein@woodrowpeluso.com
                                   Woodrow & Peluso, LLC
                                   3900 East Mexico Ave., Suite 300
                                   Denver, Colorado 80210
                                   Telephone: (720) 213-0675
                                   Facsimile: (303) 927-0809

                                   Attorneys for Plaintiff and the Class
                                   * Pro Hac Vice




                                      2
         Case 1:20-cv-10284-DPW Document 26 Filed 08/28/20 Page 3 of 3




                                     Certificate of Service

       I hereby certify that, on the date indicated below, the foregoing document (and any
attachments or accompanying documents) was served via the Court’s CM/ECF System on
counsel for all parties who have appeared in this matter.


                                               /s/ Patrick H. Peluso

                                            Dated: August 28, 2020




                                               3
